PER CURIAM
Husband appeals from a decree of dissolution. He contests the awarding of custody of the parties’ two children to wife, the amount of child support and attorney fees and the division of property. We affirm in all respects except for the division of personal property. Wife concedes that husband’s retirement account, Grange annuity and savings account were orally awarded to husband, but that that is not reflected in the signed decree.
Husband has argued that the trial court erred in considering a letter that was published in a newspaper in which husband had announced that he was withdrawing as a candidate for the legislature. The letter was published after the trial but was referred to by the judge in his findings of fact. Husband has waived any objection to the alleged error by failing to object to the trial court. Likewise, husband has waived any objection to the award of attorney fees on the ground that there is no stipulation or affidavit to support the award, because he did not object on that ground at trial or in his brief.
Decree modified to award husband the Grange annuity, his retirement account and savings account; affirmed in all other respects. No costs to either party.